DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 11/20/2020 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-10 and 13-19 are examined on the merits in this office action.

Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 recites “a polyfunctional isocyanate compound”, which should be “the polyisocyanate compound”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities: Claim 14 recites “a second a propylene-based”, which should be “a second propylene-based”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “the second layer is a propylene-based branched polymer free layer”. There is no support for this limitation in the specification. With respect to the limitation “propylene-based branched polymer free layer”, it is also noted that the cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 13 recites “the propylene-ethylene random copolymer”. The scope of the claim is confusing given that it is not clear if “the propylene-ethylene random copolymer” in line 4 refers to the propylene-ethylene random copolymer recited in line 3 of the claim or refers to the propylene-ethylene random copolymer (A) recited in claim 1. It is suggested that the claim 13 is amended to recite “the propylene-ethylene random copolymer with branched chains having 500 or more carbons”.
Claim 14 recites that the sealant layer comprises a first propylene-based branched polymer-containing layer and a second propylene-based branched polymer-containing layer. However, it is not clear if these layers are in addition to the “propylene-based branched polymer-containing layer” recited in claim 1 or if either the “first propylene-based branched polymer-containing layer” or “second propylene-based branched polymer-containing layer” of claim 14 is same as the “propylene-based branched polymer-containing layer” of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, 10, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2014/0242333 A1) in view of Ito et al. (JP2011144356 A) and Maier et al. (US 2007/0161747 A1). It is noted that the disclosures of Ito et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1, 2, 16, 17 and 19, Oono et al. disclose a packaging material for a power storage device comprising a base layer 11 (substrate), a metal foil layer 13, a corrosion prevention treated layer 14, an adhesive layer 15 and a sealant layer 16, in this order (see Abstract, Figure 1 and paragraph 0028). The sealant layer can include a random polypropylene (see paragraphs 0096 and 0086) as presently claimed. The sealant layer 16 can have a mixture 
Further, Oono et al. disclose elastomer is blended in the sealant layer in order to reduce the anisotropy of the sealant layer by the alignment in order to inhibit sealant layer from being whitened when the packaging material is subjected to cold molding (see paragraph 0099). Oono et al. do not explicitly disclose amount of elastomer in the sealant layer. However, Oono et al. disclose that the elastomer blended in the sealant layer is same as the elastomer blended in the second adhesive layer (see paragraph 0100).The amount of elastomer blended in the second adhesive layer is 1 to 25 mass% in order to improve compatibility with resin, to improve effect of reducing anisotropy and to inhibit layer from being swollen.
Therefore, as taught by Oono et al., it would have been obvious to one of the ordinary skills in the art to use polyolefin-based elastomer in amount of 1 to 25 wt% in the sealant layer in order to improve compatibility with resin, to improve effect of reducing anisotropy and to inhibit sealant layer from being swollen, and thereby arrive at the claimed invention.
Alternatively, as taught by Oono et al., it would have been obvious to one of the ordinary skills in the art to use polyolefin-based elastomer in amounts including that presently claimed depending on desired compatibility with resin, effect of reducing anisotropy and inhibition of sealant layer from being swollen, and thereby arrive at the claimed invention.
Oono et al. do not disclose that the random polypropylene is branched, does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons. Oono et al. do not disclose propylene-a-olefin copolymer (i.e. A) is propylene-ethylene random copolymer and its amount. Oono et al. do not disclose polyolefin-based elastomer (i.e. B) having 1-butene as a comonomer with melting point of 150 C or less. 
Ito et al. disclose a propylene-based polymer having long chain branching that has good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening (see Title, Abstract and paragraph 0027, 0091). The molecular weight of a propylene-based polymer having long chain branching is 1,000,000 (see paragraph 0097), which is identical to that utilized in present invention (see paragraph 0105). Further, the propylene-based polymer having long chain branching is identical to that utilized in present invention (see paragraph 0103 that discloses a propylene-based polymer having long chain branching of JP2011144356 A). Although Ito et al. do not disclose the propylene-based polymer having long chain branching does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons, given that the propylene-based polymer having long chain branching of Ito et al. is identical to that presently claimed and used in the present invention, it is obvious or inherent that the propylene-based polymer having long chain branching of Ito et al. does not have a crosslinked structure, and wherein the branched chains have at least 500 carbons.
In light of motivation for using propylene-based polymer having long chain branching disclosed by Ito et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use propylene-based random polymer having long branching in Oono et al. in order to obtain good flow characteristics such as melt tension and melt viscoelasticity and accordingly excellent mold processabilty and high strain hardening weather, and thereby arrive at the claimed invention.
Further, as noted above, propylene-based random polymer having long chain branching provide good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening. Therefore, it would have been obvious to one of ordinary skill in the art to use propylene-based random polymer having long chain branching in the amounts including that presently claimed depending on desired melt 
Oono et al. in view if Ito et al. do not disclose propylene-a-olefin copolymer (i.e. A) is propylene-ethylene random copolymer and its amount. Oono et al. in view of Ito et al. do not disclose polyolefin-based elastomer (i.e. B) having 1-butene as a comonomer with melting point of 150 C or less.
Maier et al. disclose a polymer blend comprising 60 to 95 wt% of first random copolymer (i.e. A) of propylene and C2 a-olefin, i.e. ethylene that has melting point of 116 to 145 C (see Abstract and paragraph 0027). The propylene content of first random copolymer is 90 to 99.5 wt% (see paragraph 0029). Accordingly, the ethylene content is 0.5 to 10 wt%. The polymer blend comprises second random copolymer of propylene and 1-butene (i.e. B) that has melting point of 70 to 116 C (see Abstract and paragraph 0030). The polymer blend can be employed as sealing layer (see paragraph 0027). The film or film layers exhibit very low proportion of extractables, very low seal initiation temperature, and a good balance of stiffness, toughness and transparency (see paragraph 0027).
In light of motivation for using a polymer blend comprising 60 to 95 wt% of propylene-ethylene random copolymer having melting point of 116 to 145 C and propylene-1-butene random copolymer having melting point of 70 to 116 C disclosed by Maier et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 60 to 95 wt% of propylene-ethylene random copolymer having melting point of 116 to 145 C and propylene-1-butene random copolymer having melting point of 70 to 116 C as polyolefin-based elastomer in sealant layer of Oono et al. in view of Ito et al. in order to obtain very low proportion of extractables, very low seal initiation temperature, and a good balance of stiffness, toughness and transparency, and thereby arrive at the claimed invention.

Regarding claims 3 and 4, Oono et al. disclose the sealant layer can be a monolayer film or a multilayer film (see paragraph 0098). The sealant layer can be trilayer configuration of random polypropylene, block polypropylene and random polypropylene (see paragraph 0101). Accordingly, the layer comprising random polypropylene (propylene-based branched polymer) will be closest to the metal foil layer. The sealant layer can further include a mixture of resins such an acid-modified polyolefin, wherein the polyolefin can be polypropylene, random polypropylene and propylene-a-olefin copolymer (see paragraphs 0086, 0096, 0097). Therefore, it would have been obvious to one of ordinary skill in the art to use an acid-modified propylene and propylene-a-olefin copolymer mixed with random polypropylene in the layer closest to metal foil. Accordingly, Oono et al. disclose the sealant layer comprising a layer closest to the metal foil comprising random polypropylene, acid-modified propylene and propylene-a-olefin copolymer.

Regarding claim 9, Oono et al. disclose a corrosion prevention-treated layer formed by chemical conversion treatment of metal foil (see paragraphs 0265, 0266, 0268).

Regarding claim 10, Oono et al. disclose the sealant layer can include a homopolypropylene or a block polypropylene (see paragraphs 0096 and 0086).

Regarding claim 15, Oono et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above.
Further, Oono et al. disclose the sealant layer can be a multilayer film (see paragraph 0098). The example of the sealant layer has a trilayer configuration of random propylene/block propylene/random propylene (see paragraph 0101). When the trilayer configuration is used as the sealant layer 16 in Oono et al., the first layer of random propylene will be closest to the 
As noted above, Oono et al. in view of Ito et al. disclose propylene-based random polymer having long branching having 500 or more carbons (i.e. random propylene). Further, Ito et al. disclose the propylene-based random copolymer with branched chains can be propylene-1-butene random copolymer (see paragraph 0088). Accordingly, Oono in view of Ito et al.  and Maier disclose sealant layer comprising trilayer configuration having propylene-1-butene random copolymer having long chain branching/block propylene/ propylene-1-butene random copolymer having long chain branching, wherein layer comprising propylene-1-butene random copolymer having long chain branching read on a first layer closest to the metal foil layer and layer comprising block propylene that is free of propylene-based branched polymer read on a second layer which is furthest from the metal foil layer in comparison to the first layer.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2014/0242333 A1) in view of Ito et al. (JP2011144356 A) and Maier et al. (US 2007/0161747 A1) as applied to claim 4 above, further in view of Arjmand (IOSR Journal of Polymer and Textile Engineering, 2014).

Regarding claims 5 and 6, Oono et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. Oono et al. in view of Ito et al. and Maier et al. do not disclose propylene-a-olefin copolymer having an atactic structure.
Arjmand disclose increase actactity on polypropylene increases room temperature impact resistance, stretchability and heat seal strength (see Section 1.3.1 and Table 1.1).
In light of motivation for using increase actactity on polypropylene disclosed by Arjmand as described above, it therefore would have been obvious to one of the ordinary skill in the art to use propylene-a-olefin copolymer having an atactic structure in Oono et al. in view of Ito et al. .

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2014/0242333 A1) in view of Ito et al. (JP2011144356 A) and Maier et al. (US 2007/0161747 A1) as applied to claim 1 above, further in view of Schaefer et al. (US 2013/0109806 A1).

Regarding claim 7, Oono et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. Further, Oono et al. disclose adhesive layer contains an acid-modified polyolefin (see paragraph 0086). Oono et al. in view of Ito et al. and Maier et al. do not disclose adhesive layer containing curing agent.
As disclosed by Schaefer et al., it is well known that polyisocyanate curing agents can be used in adhesive layer (see paragraph 0226). Therefore, it would have been obvious to use polyisocyanate curing agent in the adhesive layer of Oono et al. in view of Ito et al. and Maier et al., and thereby arrive at the claimed invention.

Regarding claim 13, Oono et al. in view of Ito et al., Maier et al. and Schaefer et al. disclose the power storage device packaging material as set forth above. Further, Ito et al. disclose the propylene-based random copolymer with branched chains can be propylene-ethylene random copolymer (see paragraph 0088).
Further, as noted above, propylene-based random polymer having long chain branching provide good flow characteristics such as melt tension and melt viscoelasticity and accordingly has excellent mold processabilty and high strain hardening. Therefore, it would have been obvious to one of ordinary skill in the art to use propylene-ethylene random copolymer having long chain branching in the amounts including that presently claimed depending on desired melt .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2014/0242333 A1) in view of Ito et al. (JP2011144356 A) and Maier et al. (US 2007/0161747 A1) as applied to claim 1 above, further in view of Nishiguchi et al. (US 2002/0010284 A1) or Suzuta et al. (WO 2015/099144 A1). It is noted that the disclosures of Suzuta et al. are based on a machine translation of the reference which is included in this action.

Regarding claim 8, Oono et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. Further, Oono et al. disclose the corrosion prevention treated layer containing 10 parts of sodium polyphosphate relative to 100 parts by weight of cerium oxide (see paragraph 0371). Oono et al. in view of Ito et al. and Maier et al. do not disclose cationic polymer.
Nishiguchi et al. disclose cationic resin that has excellent corrosion resistance and adhesive property to base material (see paragraph 0069).
In light of motivation for using cationic resin disclosed by Nishiguchi et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use cationic resin of Nishiguchi et al. in the corrosion prevention treated layer of Oono et al. in view of Ito et al. and Maier et al. in order to improve corrosion resistance and adhesive property to base material, and thereby arrive at the claimed invention.
Alternatively, Suzuta et al. disclose exterior material for lithium cell comprising an anticorrosion treatment layer comprising rate earth element oxide, phosphoric acid or phosphate and cationic polymer (see Abstract).The cationic polymer is excellent in resistance to hydrofluoric acid or electrolyte resistance (page 6, paragraph 7). The cationic group traps anion in order to suppress damage to the aluminum foil (see page 6, paragraph 7).
In light of motivation for using cationic polymer disclosed by Suzuta et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use cationic polymer of Suzuta et al. fin the corrosion prevention treated layer of Oono et al. in view of Ito et al. and Maier et al. in order to obtain excellent resistance to hydrofluoric acid or electrolyte resistance as well as to suppress damage to the aluminum foil, and thereby arrive at the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2014/0242333 A1) in view of Ito et al. (JP2011144356 A) and Maier et al. (US 2007/0161747 A1) as applied to claim 1 above, further in view of Kim et al. (US 2011/0212361 A1), Arjmand (IOSR Journal of Polymer and Textile Engineering, 2014) and Maruyama et al. (US 2009/0258243 A1).

Regarding claim 14, Oono et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above.
Further, Oono et al. disclose the sealant layer can be a multilayer film (see paragraph 0098). The example of the sealant layer has a trilayer configuration of random propylene/block propylene/random propylene (see paragraph 0101). When the trilayer configuration is used as the sealant layer 16 in Oono et al., the first layer of random propylene will be closest to the metal foil layer 13 and second layer of random propylene will be layer furthest from the metal foil layer 13 compared to the first layer of random propylene. 
As noted above, Oono et al. in view of Ito et al. disclose propylene-based random polymer having long branching having 500 or more carbons (i.e. random propylene). Further, Ito et al. disclose the propylene-based random copolymer with branched chains can be propylene-ethene random copolymer (see paragraph 0088). Accordingly, Oono in view of Ito et al. disclose sealant layer comprising trilayer configuration having propylene-ethylene random copolymer 
Further, Oono et al. disclose the sealant layer can further include a mixture of resins such an acid-modified polyolefin, wherein the polyolefin can be polypropylene, random polypropylenes and propylene-a-olefin copolymers (see paragraphs 0086, 0096, 0097). Therefore, it would have been obvious to one of ordinary skill in the art to use an acid-modified random propylene and propylene-a-olefin copolymer mixed with random polypropylene-ethylene copolymer having long chain branching in the layer closest to metal foil. Accordingly, Oono et al. in view of Ito et al. disclose the sealant layer comprising a first layer closest to the metal foil comprising random polypropylene-ethylene copolymer having long chain branching having 500 or more carbons, acid-modified random propylene and propylene-a-olefin copolymer, wherein acid-modified propylene read on (a) and propylene-a-olefin copolymer read on (b) in the first layer.
While Oono et al. in view of Ito et al. and Maier et al. disclose (a) random propylene-based acid modified polypropylene composition, Oono et al. in view of Ito et al. and Maier et al. do not disclose (a) random propylene-based acid modified polypropylene composition containing ethylene-propylene rubber. While Oono et al. in view of Ito et al. and Maier et al. disclose (b) propylene-a-olefin copolymer, Oono et al. in view of Ito et al. and Maier et al. do not disclose (b) propylene-a-olefin copolymer having an atactic structure. While Oono et al. in view of Ito et al. and Maier et al. disclose a second propylene-based branched polymer-containing layer comprising the branched propylene-ethylene random copolymer, Oono et al. in view of Ito et al. and Maier et al. do not disclose a second propylene-based branched polymer-containing 
Kim et al. disclose the sealant layer comprising ethylene propylene rubber added to propylene such as a modified propylene film (see paragraph 0063). The sealant layer provides slidability against the mold surface in a molding system and heat sealing strength, and prevents cracking, whitening or pinhole generation of heat sealing layer caused by molding conditions (see paragraph 0062).
In light of motivation for using sealant layer comprising ethylene propylene rubber disclosed by Kim et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use ethylene propylene rubber in composition comprising random acid-modified propylene (i.e. a) of the first layer of Oono et al. in view of Ito et al. and Maier et al. in order to provide slidability against the mold surface in a molding system and heat sealing strength, and prevents cracking, whitening or pinhole generation of heat sealing layer caused by molding conditions, and thereby arrive at the claimed invention.
While Oono et al. in view of Ito et al., Maier et al. and Kim et al. disclose (b) propylene-a-olefin copolymer, Oono et al. in view of Ito et al., Maier et al. and Kim et al. do not disclose (b) propylene-a-olefin copolymer having an atactic structure. While Oono et al. in view of Ito et al., Maier et al. and Kim et al. disclose a second propylene-based branched polymer-containing layer comprising the branched propylene-ethylene random copolymer, Oono et al. in view of Ito et al., Maier et al. and Kim et al. do not disclose a second propylene-based branched polymer-containing layer comprising a second base resin composition comprising (a), (b) and (c) as presently claimed.
Arjmand disclose increase actactity on polypropylene increases room temperature impact resistance, stretchability and heat seal strength (see Section 1.3.1 and Table 1.1).
In light of motivation for using increase actactity on polypropylene disclosed by Arjmand as described above, it therefore would have been obvious to one of the ordinary skill in the art to 
While Oono et al. in view of Ito et al., Maier et al., Kim et al. and Arjmand disclose a second propylene-based branched polymer-containing layer comprising the branched propylene-ethylene random copolymer, Oono et al. in view of Ito et al., Maier et al., Kim et al. and Arjmand do not disclose a second propylene-based branched polymer-containing layer comprising a second base resin composition comprising (a), (b) and (c) as presently claimed.
Maier et al. disclose a polymer blend comprising of first random copolymer propylene-ethylene, i.e. (a) in the second layer (see Abstract and paragraph 0027). The polymer blend comprises second random copolymer of propylene and 1-butene, i.e. (b) in the second layer (see Abstract and paragraph 0030). The polymer blend can be employed as sealing layer (see paragraph 0027). The film or film layers exhibit very low proportion of extractables, very low seal initiation temperature, and a good balance of stiffness, toughness and transparency (see paragraph 0027).
In light of motivation for using a polymer blend comprising propylene-ethylene random copolymer (i.e. a) and propylene-1-butene random copolymer (elastomer) (i.e. b) disclosed by Maier et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use propylene-ethylene random copolymer (i.e. a) and propylene-1-butene random copolymer (elastomer) (i.e. b) in the second layer of sealant layer of Oono et al. in view of Ito et al., Maier et al., Kim et al. and Arjmand in order to obtain very low proportion of extractables, very low seal initiation temperature, and a good balance of stiffness, toughness and transparency, and thereby arrive at the claimed invention.
Oono et al. in view of Ito et al., Maier et al., Kim et al., Arjmand and Maier et al. disclose the second base resin composition comprising (a) and (b). Oono et al. in view of Ito et al., Maier 
However, Maier et al. disclose polymer blend comprising 60 to 95 wt% of propylene-ethylene random copolymer (a) having melting point of 116 to 145 C and 5 to 40 wt% propylene-1-butene random copolymer (b) having melting point of 70 to 110 C (see Abstract and paragraph 0023). The amounts and melting points (a) and (b) disclosed by Maier et al. overlap with that utilized in the present invention (see claims 1, 17 and 19). Therefore, it is inherent or obvious that the propylene-1-butene random copolymer is miscible with propylene-ethylene random copolymer. 
Oono et al. in view of Ito et al., Maier et al., Kim et al., Arjmand and Maier et al. do not disclose second layer comprising (c) an ethylene-1-butene random copolymer elastomer, which is immiscible with the propylene-ethylene random copolymer.
Maruyama et al. disclose a heat-sealable propylene based composition comprising ethylene-a-olefin random copolymer such as ethylene-1-butene random copolymer having melting point of 30 to 110 C (see Abstract and paragraphs 0035, 0043). The ethylene-a-olefin copolymer provides low-temperature impact resistance and drop impact strength (see paragraph 0044).
In light of motivation for using ethylene-1-butene random copolymer elastomer having melting point of 30 to 110 C disclosed by Maruyama et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use ethylene-1-butene random copolymer elastomer having melting point of 30 to 110 C in the second layer of Oono et al. in view of Ito et al., Maier et al., Kim et al., Arjmand and Maier et al., in order to improve impact resistance as well as exhibit good moldability and shrinkage characteristics, and thereby arrive at the claimed invention.
Oono et al. in view of Ito et al., Maier et al., Kim et al., Arjmand, Maier et al. and Maruyama et al. do not explicitly disclose ethylene-1-butene random copolymer which is immiscible with the propylene-ethylene random copolymer.
As noted above, propylene-ethylene random copolymer (a) has a melting point of 116 to 145 C and ethylene-1-butene random copolymer (c) having melting point of 30 to 110 C (see Abstract and paragraph 0023). The melting points (a) and (b) overlap with that utilized in the present invention (see claims 1, 17 and 19). Therefore, it is inherent or obvious that the ethylene-1-butene random copolymer is immiscible with propylene-ethylene random copolymer. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oono et al. (US 2014/0242333 A1) in view of Ito et al. (JP2011144356 A) and Maier et al. (US 2007/0161747 A1) as applied to claim 1 above, further in view of Matsuda et al. (US 2003/0092818 A1).

Regarding claim 18, Oono et al. in view of Ito et al. and Maier et al. disclose the power storage device packaging material as set forth above. While Oono et al. in view of Ito et al. and Maier et al. disclose polyolefin-based elastomer contains propylene-1-butene random copolymer, Oono et al. in view of Ito et al. and Maier et al. do not disclose polyolefin-based elastomer contains ethylene-1-butene random copolymer.
Matsuda et al. disclose propylene-based resin composition comprising elastomer of ethylene/1-butene random copolymer to improve impact resistance as well as exhibit good moldability and shrinkage characteristics (see paragraphs 0034-0037). 
In light of motivation for using ethylene-1-butene random copolymer elastomer disclosed by Matsuda et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use ethylene-1-butene random copolymer elastomer in the sealant .

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787